ORDER
SIEGFRIED W. STEELE of LAKEWOOD, who was admitted to the bar of this State in 1960, having pleaded guilty to filing a false and fraudulent state income tax return in violation of N.J.S.A. 54:52-10, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 6(b)(1), SIEGFRIED W. STEELE is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.